DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 and recite the limitation "respective top flange portions". There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Layman (4,067,757).
	With regard to claim 13, Layman discloses a method of installing a raised artificial turf edge (abstract), comprising: determining a perimeter of an artificial turf area to be covered by artificial turf (figs. 1-2); connecting together a plurality of raised border pieces (col. 1, lines 30-35) so as to follow a contour of at least a portion of the perimeter of the artificial turf area (figs. 1-2); securing each of the plurality raised border pieces to an underlying surface along the perimeter of the artificial turf area (via 15); and placing an artificial turf material (10) to cover at least an area within the perimeter of the artificial turf area (fig. 1).
	With regard to claim 16, Layman further discloses each of plurality of raised border pieces comprises a plurality of artificial turf blades extending outwardly from an exterior surface of each of the plurality raised border pieces (figs. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Layman (4,067,757) in view of Spidell (4,381,622).
	With regard to claim 14, Layman discloses the invention substantially as claimed as well as place at least one layer of base material (16) within the perimeter of the artificial turf area (figs. 1-2) however fails to explicitly state securing the artificial turf material to the at least one layer of base material.
	Spidell discloses securing artificial turf to a base (via 18; figs. 5-6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Layman and utilize securing instruments as taught by Spidell in order to ensure the artificial turf remains in the desired place.
	With regard to claim 15, Layman discloses the invention substantially as claimed however fails to explicitly state placing the artificial turf material to cover an exterior surface of each of the plurality of raised border pieces; and securing the artificial turf material to each of the plurality of raised border pieces.
	Spidell discloses placing a piece of artificial turf material to cover an exterior surface of an adjacent turf piece and securing the artificial piece of material to each other (fig. 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Layman and cover the exterior surface of the raise piece to additional pieces as taught by Spidell in order to provide a secure seam between adjacent piece of artificial turf. 

Allowable Subject Matter
Claims 1-12 and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the independent claim(s).  Raised artificial turfs systems are known such as those taught by Ayers et al. (2012/0230777) and Layman (4,067,757).  Furthermore, compacting multiple layers of base material is known such as that taught by Allingham et al. (2015/0247293).  However, the cited prior art lacks the compacting the second layer in relation to flanges of raised border pieces as required by the independent claim(s) and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
9/1/2022